         Case 1:20-cv-10032-DPW Document 15 Filed 03/18/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

_________________________________________
CONSERVATION LAW FOUNDATION, INC., )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                               Case No. 1:20-cv-10032
                                          )
ACADEMY EXPRESS, LLC,                     )
                                          )
      Defendant.                          )

                         JOINT MOTION FOR CONTINUANCE OF
                          INITIAL SCHEDULING CONFERENCE

       Defendant Academy Express. LLC (“Express”), together with plaintiff Conservation Law

Foundation, Inc. (“CLF”), respectfully move for a 45-day continuance of the Initial Scheduling

Conference in this matter, presently scheduled for April 9, 2020 (doc. nr. 14). As grounds for

this motion, the parties state that, through counsel, they are commencing settlement discussions

and are hopeful that those discussion will be productive, but an additional amount of time will be

required to determine whether such efforts will result in a resolution of this matter. Additionally,

due to the rapidly developing events concerning the Coronavirus epidemic, defendant and its

counsel are hindered in their ability to fulfill the pre-conference requirements for conferring as

set forth in the Court’s Scheduling Order, Fed. R. Civ. P. 26(b) and L.R. 16.1. These grounds

constitute good cause for seeking an extension of time under Fed. R. Civ. P. 6(b). In further

support hereof, Academy and CLF state as follows:

       1.      CLF commenced this action when it filed its Complaint on January 8, 2020.

       2.      The Summons and Complaint were served on Express on or about January 9,

2020. The co-defendant, Academy Bus, LLC (“Bus”), was served with the Summons and

Complaint on or about January 10, 2020.
          Case 1:20-cv-10032-DPW Document 15 Filed 03/18/20 Page 2 of 4



       3.      On January 28, 2020, the defendants filed an Assented-to Motion to Extend the

time for responding to the Complaint up to and including March 2, 2020, which Motion was

allowed by the Court (Woodlock, J.) on the same date.

       4.      On February 28, 2020, CLF filed a Stipulation of Dismissal of Bus, with

prejudice.

       5.      On March 2, 2020, Express filed its Answer to the Complaint together with Jury

Demand.

       6.      On March 3, 2020, this Court issued a Notice of Scheduling Initial Schedule

Conference, Order for Joint Statement and Certifications, and Order for Electronic Filing

(“Notice of Scheduling Conference”).      In the Notice of Scheduling Conference, the Court

scheduled the Initial Scheduling Conference in this matter for April 9, 2020, and the Court also

ordered the parties to confer and file a Joint Statement in advance of the Scheduling Conference

in accordance with Fed. R. Civ. P. 16(b) and LR 16.1.

       7.      Counsel for the parties are commencing settlement discussions and are hopeful

that those discussion will be productive, but an additional amount of time will be required to

determine whether this dispute can be resolved short of full litigation. Counsel are working in

good faith in advancing those discussions, and they expect to continue to do so.

       8.      Pursuant to the Notice of Scheduling Conference and Fed. R. Civ. P. 16(b) and

LR 16.1, counsel are required to confer with their clients and with each other twenty-one (21)

days in advance of the Scheduling Conference. However, because of the rapidly changing

developments and events concerning the Coronavirus epidemic, defendant and its counsel have

been unable to confer in advance of the Scheduling Conference. Among other things, the

Coronavirus epidemic has already severely impacted the operation of Express’s business.



                                                2
         Case 1:20-cv-10032-DPW Document 15 Filed 03/18/20 Page 3 of 4



Additionally, CLF has implemented a work from home policy, and counsel for Express is

operating under a discretionary work from home policy. On-going developments are expected to

cause continuing disruption in the normal operations of both counsel and their clients.

       9.      The developments described above constitute good cause to continue the Initial

Scheduling Conference in this matter under Fed. R. Civ. P. 6(b).

       10.     The relief requested in this Motion is in the interest of substantial justice and

judicial efficiency and is not interposed for the purposes of delay.

       WHEREFORE, for the reasons set forth above, the parties jointly move this Court to

continue the Initial Scheduling Conference, presently scheduled for April 9, 2020, for a period of

forty-five (45) days, to a date convenient to the Court’s calendar thereafter.

Dated: March 18, 2020

                                              Respectfully submitted by,
                                              ACADEMY EXPRESS, LLC,
                                              By and through its attorneys,


                                              /s/ Jon C. Cowen
                                              Jon C. Cowen (BBO # 552961)
                                              Karl Fisher (BBO # 704795)
                                              DONOVAN HATEM LLP
                                              53 State Street, 8th Floor
                                              Boston, MA 02109
                                              Telephone: (617) 406-4511
                                              Facsimile: (617) 406-4501
                                              Email: jcowen@donovanhatem.com




                                                 3
         Case 1:20-cv-10032-DPW Document 15 Filed 03/18/20 Page 4 of 4



                                              CONSERVATION LAW FOUNDATION, INC.
                                              By its attorneys,


                                              /s/ Erica Kyzmir-McKeon
                                              Erica Kyzmir-McKeon, admitted pro hac vice
                                              Heather A. Govern (BBO # 688482)
                                              Chelsea E. Kendall (BBO # 705513)Conservation
                                              Law Foundation, Inc.
                                              62 Summer Street
                                              Boston, MA 02110
                                              Email: ekyzmir-mckeon@clf.org
                                                      hgovern@clf.org
                                                      ckendall@clf.org

                                CERTIFICATE OF SERVICE

        I, Jon C. Cowen, hereby certify that the above document was filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and papers copies will be sent to those indicated as non-registered
participants, this 18th day of March, 2020.

                                              /s/ Jon C. Cowen
                                              Jon C. Cowen




                                                 4
